UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2010 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number:1-16095 Aetna Inc. (Exact name of registrant as specified in its charter) Pennsylvania (State or other jurisdiction of incorporation or organization) 23-2229683 (I.R.S. Employer Identification No.) 151 Farmington Avenue, Hartford, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (860) 273-0123 Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). þ Yes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filer¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesþ No There were 400.1 million shares of the registrant’s voting common stock with a par value of $.01 per share outstanding at September 30, 2010. Aetna Inc. Form 10-Q For the Quarterly Period Ended September 30, 2010 Unless the context otherwise requires, references to the terms “we,” “our” or “us” used throughout this Quarterly Report on Form 10-Q (except the Report of Independent Registered Public Accounting Firm on page 25), refer to Aetna Inc. (a Pennsylvania corporation) (“Aetna”) and its subsidiaries (collectively, the “Company”). Table of Contents Page Part I Financial Information Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 44 Part II Other Information Item 1. Legal Proceedings 44 Item 1A. Risk Factors 44 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 6. Exhibits 46 Signatures 47 Index to Exhibits 48 Part I Financial Information Item 1. Financial Statements Consolidated Statements of Income (Unaudited) For the Three Months For the Nine Months Ended September 30, Ended September 30, (Millions, except per common share data) Revenue: Health care premiums $ Other premiums Fees and other revenue (1) Net investment income Net realized capital gains Total revenue Benefits and expenses: Health care costs (2) Current and future benefits Operating expenses: Selling expenses General and administrative expenses Total operating expenses Interest expense Amortization of other acquired intangible assets Total benefits and expenses Income before income taxes Income taxes: Current Deferred ) ) Total income taxes Net income $ Earnings per common share: Basic $ Diluted $ Fees and other revenue include administrative services contract member co-payments and plan sponsor reimbursements related to our mail order and specialty pharmacy operations of $22.3 million and $60.5 million (net of pharmaceutical and processing costs of $360.3 million and $1.1 billion) for the three and nine months ended September 30, 2010, respectively, and $27.4 million and $64.5 million (net of pharmaceutical and processing costs of $401.8 million and $1.2 billion) for the three and nine months ended September 30, 2009, respectively. Health care costs have been reduced by Insured member co-payments related to our mail order and specialty pharmacy operations of $36.2 million and $113.7 million for the three and nine months ended September 30, 2010, respectively, and $31.0 million and $91.0 million for the three and nine months ended September 30, 2009, respectively. Refer to accompanying Condensed Notes to Consolidated Financial Statements (Unaudited). Page 1 Consolidated Balance Sheets (Unaudited) At September 30, At December 31, (Millions) Assets: Current assets: Cash and cash equivalents $ $ Investments Premiums receivable, net Other receivables, net Accrued investment income Collateral received under securities loan agreements Income taxes receivable Deferred income taxes Other current assets Total current assets Long-term investments Reinsurance recoverables Goodwill Other acquired intangible assets, net Property and equipment, net Deferred income taxes Other long-term assets Separate Accounts assets Total assets $ $ Liabilities and shareholders' equity: Current liabilities: Health care costs payable $ $ Future policy benefits Unpaid claims Unearned premiums Policyholders' funds Collateral payable under securities loan agreements Short-term debt Current portion of long-term debt - Accrued expenses and other current liabilities Total current liabilities Future policy benefits Unpaid claims Policyholders' funds Long-term debt Other long-term liabilities Separate Accounts liabilities Total liabilities Commitments and contingencies (Note 12) Shareholders' equity: Common stock ($.01 par value; 2.7 billion shares authorized; 400.1 million and 430.8 million shares issued and outstanding in 2010 and 2009, respectively) and additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ Refer to accompanying Condensed Notes to Consolidated Financial Statements (Unaudited). Page 2 Consolidated Statements of Shareholders’ Equity (Unaudited) Common Number of Stock and Accumulated Common Additional Other Total Shares Paid-in Retained Comprehensive Shareholders' Comprehensive (Millions) Outstanding Capital Earnings Loss Equity Income Nine Months Ended September 30, 2010 Balance at December 31, 2009 $ $ $ ) $ Comprehensive income: Net income - - - $ Other comprehensive loss (Note 6): Net unrealized gains on securities - - - Net foreign currency and derivative losses - - - ) ) Pension and OPEB plans - - - ) ) Other comprehensive loss - - - ) ) ) Total comprehensive income $ Common shares issued for benefit plans, including tax benefits - - Repurchases of common shares ) ) ) - ) Dividends declared - - ) - ) Balance at September 30, 2010 $ $ $ ) $ Nine Months Ended September 30, 2009 Balance at December 31, 2008 $ $ $ ) $ Cumulative effect of adopting new accounting standard at April 1, 2009 (Note 2) - - ) - Comprehensive income: Net income - - - $ Other comprehensive income (Note 6): Net unrealized gains on securities - - - Net foreign currency and derivative gains - - - Pension and OPEB plans - - - Other comprehensive income - - - Total comprehensive income $ Common shares issued for benefit plans, including tax benefits - - Repurchases of common shares ) ) ) - ) Dividends declared - - ) - ) Balance at September 30, 2009 $ $ $ ) $ Refer to accompanying Condensed Notes to Consolidated Financial Statements (Unaudited). Page 3 Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (Millions) Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net realized capital gains ) ) Depreciation and amortization Equity in earnings of affiliates, net ) Stock-based compensation expense Accretion of net investment discount ) ) Changes in assets and liabilities: Accrued investment income ) Premiums due and other receivables ) ) Income taxes Other assets and other liabilities ) Health care and insurance liabilities ) Other, net ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales and maturities of investments Cost of investments ) ) Additions to property, equipment and software ) ) Cash used for acquisition, net of cash acquired ) ) Net cash provided by (used for) investing activities ) Cash flows from financing activities: Proceeds from issuance of long-term debt, net of issuance costs - Net repayment of short-term debt ) ) Deposits and interest credited for investment contracts Withdrawals of investment contracts ) ) Common shares issued under benefit plans Stock-based compensation tax benefits Common shares repurchased ) ) Collateral on interest rate swaps ) Net cash used for financing activities ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid Refer to accompanying Condensed Notes to Consolidated Financial Statements (Unaudited). Page 4 Condensed Notes to Consolidated Financial Statements (Unaudited) 1. Organization We conduct our operations in three business segments: · Health Care consists of medical, pharmacy benefits management, dental and vision plans offered on both an Insured basis (where we assume all or a majority of the risk for medical and dental care costs) and an employer-funded basis (where the plan sponsor under an administrative services contract (“ASC”) assumes all or a majority of this risk).Medical products include point-of-service (“POS”), preferred provider organization (“PPO”), health maintenance organization (“HMO”) and indemnity benefit plans.Medical products also include health savings accounts (“HSAs”) and Aetna HealthFund®, consumer-directed health plans that combine traditional POS or PPO and/or dental coverage, subject to a deductible, with an accumulating benefit account (which may be funded by the plan sponsor and/or the member in the case of HSAs).We also offer Medicare and Medicaid products and services and specialty products, such as medical management and data analytics services, behavioral health plans and stop loss insurance, as well as products that provide access to our provider network in select markets. · Group Insurance primarily includes group life insurance products offered on an Insured basis, including basic and supplemental group term life, group universal life, supplemental or voluntary programs and accidental death and dismemberment coverage.Group Insurance also includes (i) group disability products offered to employers on both an Insured and an ASC basis which consist primarily of short-term and long-term disability insurance, (ii) absence management services offered to employers, which include short-term and long-term disability administration and leave management, and (iii) long-term care products that were offered primarily on an Insured basis, which provide benefits covering the cost of care in private home settings, adult day care, assisted living or nursing facilities.We no longer solicit or accept new long-term care customers, and we are working with our customers on an orderly transition of this product to other carriers. · Large Case Pensions manages a variety of retirement products (including pension and annuity products) primarily for tax qualified pension plans.These products provide a variety of funding and benefit payment distribution options and other services.Large Case Pensions also includes certain discontinued products (refer to Note 14 beginning on page23 for additional information). 2. Summary of Significant Accounting Policies Interim Financial Statements These interim financial statements necessarily rely on estimates, including assumptions as to annualized tax rates.In the opinion of management, all adjustments necessary for a fair statement of results for the interim periods have been made.All such adjustments are of a normal, recurring nature.The accompanying unaudited consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements and related notes presented in our 2009 Annual Report on Form 10-K (our “2009 Annual Report”).Certain financial information that is normally included in annual financial statements prepared in accordance with U.S. generally- accepted accounting principles (“GAAP”), but that is not required for interim reporting purposes, has been condensed or omitted.We have omitted certain footnote disclosures that would substantially duplicate the disclosures in our 2009 Annual Report, unless the information contained in those disclosures materially changed or is required by GAAP.We have evaluated subsequent events from the balance sheet date through the date the financials were issued and determined there were no other items to disclose. Page 5 Principles of Consolidation These unaudited consolidated financial statements have been prepared in accordance with GAAP and include the accounts of Aetna and the subsidiaries that we control.All significant intercompany balances have been eliminated in consolidation. Certain reclassifications have been made to the 2009 financial information to conform with the 2010 presentation. New Accounting Standards Variable Interest Entities In June 2009, the Financial Accounting Standards Board (“FASB”) released revised accounting guidance for variable interest entities (“VIEs”).This accounting guidance removes the quantitative-based risks-and-rewards calculation previously used to assess whether a company must consolidate a VIE and, instead, requires a variable interest holder to qualitatively assess whether it has a controlling financial interest in the VIE.This accounting guidance was effective on January 1, 2010.The adoption of this new accounting guidance did not impact our financial position or results of operations.Refer to Note 5 beginning on page7 for additional information. Recognition and Presentation of Other-Than-Temporary Impairments Effective April 1, 2009, we adopted new accounting guidance issued by the FASB for other-than-temporary impairments (“OTTI”) of debt securities. This guidance establishes new criteria for the recognition of OTTI on debt securities and also requires additional financial statement disclosure. The new criteria require OTTI on debt securities to be recognized if either we determine a credit-related loss has occurred or we have the intention to sell a security that is in an unrealized capital loss position. Refer to Note 5 beginning on page 7 for additional information. Future Application of Accounting Standards Deferred Acquisition Costs In October 2010, the FASB released new accounting guidance for costs associated with acquiring or renewing insurance contracts.This guidance clarifies that such costs qualify for capitalization when affiliated with the successful acquisition of new and renewed insurance contracts.The new guidance is effective beginning January 1, 2012.Since acquisition costs related to our Health Care and Group Insurance products are expensed as incurred, this accounting guidance will not impact our financial position or results of operations. 3. Earnings Per Common Share Basic earnings per share (“EPS”) is computed by dividing net income by the weighted average number of common shares outstanding during the reporting period.Diluted EPS is computed in a similar manner, except that the weighted average number of common shares outstanding is adjusted for the dilutive effects of our outstanding stock awards, but only if the effect is dilutive. The computations of basic and diluted EPS for the three and nine months ended September 30, 2010 and 2009 are as follows: Three Months Ended September 30, Nine Months Ended September 30, (Millions, except per common share data) Net income $ Weighted average shares used to compute basic EPS Dilutive effect of outstanding stock-based compensation awards (1) Weighted average shares used to compute diluted EPS Basic EPS $ Diluted EPS $ Approximately 18.6 million and 18.7 million stock appreciation rights (“SARs”) (with exercise prices ranging from $29.20 to $59.76), respectively, and approximately 5.7 million and 5.8 million stock options (with exercise prices ranging from $33.38 to $42.35) were not included in the calculation of diluted EPS for the three and nine months ended September 30, 2010, respectively, and approximately 19.2 million and 19.3 million SARs (with exercise prices ranging from $25.94 to $59.76) and 6.2 million stock options (with exercise prices ranging from $33.38 to $42.35) were not included in the calculation of diluted EPS for the three and nine months ended September 30, 2009, respectively, as their exercise prices were greater than the average market price of Aetna common shares during such periods. Page 6 4. Operating Expenses For the three and nine months ended September 30, 2010 and 2009, selling expenses (which include broker commissions, the variable component of our internal sales force compensation and premium taxes) and general and administrative expenses were as follows: Three Months Ended September 30, Nine Months Ended September 30, (Millions) Selling expenses $ General and administrative expenses: Salaries and related benefits Other general and administrative expenses (1) Total general and administrative expenses Total operating expenses $ Includes litigation-related insurance proceeds of $41.0 million and $131.0 million for the three and nine months ended September 30, 2010, respectively, and $38.2 million for the nine months ended September 30, 2009.Refer to the reconciliation of operating earnings to net income in Note 13 beginning on page22 for additional information. 5. Investments Total investments at September 30, 2010 and December 31, 2009 were as follows: September 30, 2010 December 31, 2009 (Millions) Current Long-term Total Current Long-term Total Debt and equity securities available for sale $ Mortgage loans Other investments Total investments $ Page 7 Debt and Equity Securities Debt and equity securities available for sale at September 30, 2010 and December 31, 2009 were as follows: Gross Gross Amortized Unrealized Unrealized Fair (Millions) Cost Gains Losses Value September 30, 2010 Debt securities: U.S. government securities $ States, municipalities and political subdivisions U.S. corporate securities Foreign securities Residential mortgage-backed securities Commercial mortgage-backed securities Other asset-backed securities Redeemable preferred securities Total debt securities Equity securities Total debt and equity securities (2) $ December 31, 2009 Debt securities: U.S. government securities $ States, municipalities and political subdivisions U.S. corporate securities Foreign securities Residential mortgage-backed securities Commercial mortgage-backed securities Other asset-backed securities Redeemable preferred securities ) Total debt securities Equity securities ) Total debt and equity securities (2) $ At September 30, 2010 and December 31, 2009, we held securities for which we had recognized a credit-related impairment in the past.For the nine months ended September 30, 2010 and 2009, we recognized $9.5 million and $54.7 million, respectively, of non-credit-related impairments in other comprehensive loss related to these securities (as of September 30, 2010 and December 31, 2009, these securities had a net unrealized capital gain (loss) of $1.6million and $(17.2) million, respectively). Investment risks associated with our experience-rated and discontinued products generally do not impact our results of operations (refer to Note 14 beginning on page23 for additional information on our accounting for discontinued products).At September 30, 2010, debt and equity securities with a fair value of $4.3 billion, gross unrealized capital gains of $516.0 million and gross unrealized capital losses of $23.9 million and, at December 31, 2009, debt and equity securities with a fair value of $4.0 billion, gross unrealized capital gains of $285.6 million and gross unrealized capital losses of $78.2 million were included in total debt and equity securities, but support our experience-rated and discontinued products.Changes in net unrealized capital gains (losses) on these securities are not reflected in accumulated other comprehensive loss. The fair value of debt securities at September 30, 2010 is shown below by contractual maturity.Actual maturities may differ from contractual maturities because securities may be restructured, called or prepaid. Fair (Millions) Value Due to mature: Less than one year $ One year through five years After five years through ten years Greater than ten years Residential mortgage-backed securities Commercial mortgage-backed securities Other asset-backed securities Total $ Page 8 The maturity dates for debt securities in an unrealized capital loss position at September 30, 2010 were as follows: Supporting discontinued Supporting remaining and experience-rated products products Total Fair Unrealized Fair Unrealized Fair Unrealized (Millions) Value Losses Value Losses Value Losses Due to mature: Less than one year $
